J-A13042-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JULIE S. SELWOOD                         :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
           v.                            :
                                         :
MICHAEL J. SELWOOD,                      :
                                         :
                  Appellant              :          No. 1140 WDA 2015

                  Appeal from the Order dated June 11, 2014
              in the Court of Common Pleas of Allegheny County
                   Family Court, No(s): FD 10-007983-008

JULIE S. SELWOOD                         :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
           v.                            :
                                         :
MICHAEL J. SELWOOD,                      :
                                         :
                  Appellant              :          No. 1141 WDA 2015

                  Appeal from the Order dated July 21, 2014
              in the Court of Common Pleas of Allegheny County
                   Family Court, No(s): FD 10-007983-008

BEFORE: OLSON, STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED AUGUST 24, 2016

     Michael J. Selwood (“Father”) appeals from Orders entered on June 11,

2014, and July 21, 2014, in equitable distribution and support proceedings

related to his divorce from Julie S. Selwood (“Mother”). We affirm the trial

court’s June 11, 2014 Order (at appeal No. 1140 WDA 2015), and quash

Father’s appeal of the trial court’s July 21, 2014 Order (at appeal No. 1141

WDA 2015).
J-A13042-16

        The relevant factual history underlying this appeal has been set forth

in numerous Opinions issued by this Court in relation to Father’s prior

appeals of Orders entered in the parties’ divorce and custody proceedings.1

See Selwood v. Selwood, 105 A.3d 806 (Pa. Super. 2014) (unpublished

memorandum at 1-3, equitable distribution and support proceedings); see

also J.S.S. v. M.J.S., 97 A.3d 801 (Pa. Super. 2014) (unpublished

memorandum at 1-4, custody proceedings); J.S.S. v. M.J.S., 118 A.3d 450

(Pa.     Super.     2015)   (unpublished     memorandum         at     5-11,   custody

proceedings).

        On May 31, 2013, Father filed a Motion to modify child support and

alimony pendente lite. On October 7 and 8, 2013, Special Master Patricia

Miller (“Master Miller”) conducted hearings on Father’s support modification

Motion and certain other claims that were reserved from the equitable

distribution trial or consolidated with the support modification proceedings.

On      November     15,    2013,   Master   Miller   entered    her       Report   and

Recommendation (“Report and Recommendation”). On December 3, 2013,

Master     Miller   filed   an   Amended     Explanation   to        the   Report   and

Recommendation.         On that same date, the trial court entered an Order

adopting Master Miller’s Report and Recommendation, as amended. Father

filed Exceptions to the Report and Recommendation. On December 6, 2013,

Master Miller filed a Second Amended Explanation to the Report and


1
    The parties have three children, two of whom are still minors: T.S. and A.S.

                                     -2-
J-A13042-16

Recommendation.     On December 20, 2013, Mother filed Exceptions to the

Report and Recommendation.

      On June 11, 2014, the trial court entered an Order wherein it (1)

determined that Father had acted in contempt, and ordered Father to pay

$16,006.13 in counsel fees to Mother for the contempt (in addition to

$10,000 in counsel fees awarded to Mother by Master Miller based on

Mother’s economic disadvantage); (2) remanded the matter to Master Miller

for a hearing on the limited issue of the obligations of the parties for the

taxes incurred on frozen marital non-pension assets; (3) dismissed all other

Exceptions and Cross-Exceptions filed by the parties; and (4) made the

Report and Recommendation entered on November 15, 2013, as amended

on December 3, 2013, a final order of court.        Father filed a Motion for

Reconsideration of the June 11, 2014 Order, which the trial court denied on

July 21, 2014.2     Further proceedings were thereafter conducted in the

matter, including proceedings on remand from one of Father’s prior appeals,

and a Petition for modification of support filed by Father. See Trial Court

Opinion, 11/2/15, at 2.    On June 25, 2015, the trial court entered a final

Order disposing of all claims arising out of the parties’ equitable distribution

and support proceedings.


2
  Father also requested certification of the June 11, 2014 Order as a final
order, pursuant to Pa.R.A.P. 341, and amendment of the Order to include
interlocutory review language, pursuant to 42 Pa.C.S.A. § 702(b). The trial
court denied these requests.       See Trial Court Order, 7/21/14, at 1
(unnumbered).

                                  -3-
J-A13042-16

      On July 23, 2015, Father filed a timely Notice of Appeal of the June 11,

2014 Order, at No. 1140 WDA 2015.         On that same date, Father filed a

separate timely Notice of Appeal of the July 21, 2014 Order, at No. 1140

WDA 2015.3

      On August 18, 2015, Father filed a court-ordered Pa.R.A.P. 1925(b)

Statement of Matters Complained of on Appeal at No. 1140 WDA 2015,

which inexplicably raised a claim of error relating to the parties’ custody

proceedings, rather than any equitable distribution or support matter

addressed in the trial court’s June 11, 2014 Order:

      The trial court erred in refusing to grant reconsideration and
      schedule a subsequent day for adjudication of [F]ather’s name
      change [P]etition where the trial court, in so doing, failed to
      “ensure that as full and complete a record as possible is created
      when a decision as important as the welfare of a child is at
      issue,” thereby not fulfilling “the duty of the trial court to make
      the fullest possible inquiry in custody actions.”         Moore v.
      Moore, 634 A.2d 163, 167 (Pa. 1993).

Statement of Matters Complained of on Appeal (No. 1140 WDA 2015),

8/18/15, at 2 (unnumbered). Nevertheless, on September 30, 2015, Father

filed an Amended Pa.R.A.P. 1925(b) Statement of Matters Complained of on

Appeal, wherein he raised the following assignment of error: “The trial court

erred in awarding Mother $16,006.13 in counsel fees, and by overturning


3
  It is unclear as to why Father filed two separate appeals, as “[a] party
needs to file only a single notice of appeal to secure review of prior non-final
orders that are made final by the entry of a final order.” Pa.R.A.P. 341, cmt
(citation omitted). Nevertheless, on August 12, 2015, this Court, sua
sponte, consolidated the two appeals for briefing and argument purposes
only. See Pa.R.A.P. 513.

                                  -4-
J-A13042-16

the Master’s finding that Father had acted in good faith regarding the

children’s medical and extra-curricular expenses.”     Amended Statement of

Matters Complained of on Appeal, 9/30/15, at 5 (unnumbered).4

      Also on August 18, 2015, Father filed a separate court-ordered

Pa.R.A.P. 1925(b) Statement of Matters Complained of on Appeal at No.

1141 WDA 2015, raising the following assignments of error in relation to the

trial court’s July 21, 2014 Order:

       1. The [t]rial [c]ourt erred in dismissing Father’s [E]xception
          that [Master Miller] erred in calculating the income tax
          reimbursement owed by Father to Mother pursuant to the
          10/4//2010 consent support [O]rder and 5/20/2013
          [D]ecree;

       2. The [t]rial [c]ourt erred in dismissing Father’s [E]xception
          that [Master Miller] erred in calculating Father’s obligation to
          reimburse the children’s medical and extra[-]curricular
          activities expenses;

       3. The [t]rial [c]ourt erred in dismissing Father’s [E]xception
          that, in calculating support arrears, [Master Miller] erred in
          failing to fully credit Father for his payments toward family
          memberships and life insurance premiums, as he was
          contractually bound to do so under the 10/4/2010 consent
          support [O]rder and 8/9/10 [O]rder;

       4. The [t]rial [c]ourt erred in dismissing Father’s [E]xception
          that [Master Miller] erred by failing to name Father as the
          custodian of the children’s 529 college savings accounts for
          [T.S.] and [A.S.];

       5. The [t]rial [c]ourt erred in dismissing Father’s [E]xception
          that [Master Miller] erred by awarding $10,000 [in] legal

4
  Although Father did not specifically indicate which appeal his amended
statement pertained to, the trial court was of the opinion that it was filed in
connection with the appeal at No. 1140 WDA 2015. See Trial Court Opinion,
11/2/15, at 2.

                                     -5-
J-A13042-16

            fees to Mother, and by awarding Mother and [sic] additional
            $16,006.13 over and above [Master Miller’s] recommended
            award, based on an erroneous determination that Father did
            not act in good faith regarding payment for his share of the
            children’s medical and extra-curricular expenses;

         6. The [t]rial [c]ourt erred in dismissing Father’s [E]xception
            that [Master Miller] erred by failing to award Father
            reimbursement of his legal and expert fees related to
            Mother’s failure to abide by the 10/4/10 consent [O]rder[,]
            requiring allocation of tax attributes[,] and causing Father to
            undergo an IRS audit that ultimately resulted in no changes
            to his return.

Statement of Matters Complained of on Appeal (No. 1141 WDA 2015),

8/18/15, at 2-3 (unnumbered).

      Initially, we must address whether Father’s appeals are properly

before us. Where a court expressly denies a motion for reconsideration, an

appeal    cannot   be   taken   from   the   order   denying   the   motion   for

reconsideration. See Provident Nat’l Bank v. Rooklin, 378 A.2d 893, 897

(Pa. Super. 1977) (holding that “Pennsylvania case law is absolutely clear

that the refusal of a trial court to reconsider, rehear, or permit reargument

of a final decree is not reviewable on appeal.”). Rather, the appeal generally

lies from the underlying order denying relief. See generally Cheathem v.

Temple Univ. Hosp., 743 A.2d 518, 521 (Pa. Super. 1999) (explaining that

an order denying a motion for reconsideration is not reviewable on appeal).

Because the trial court’s July 21, 2014 Order denying Father’s Motion for

Reconsideration is non-reviewable on appeal, we cannot address the issues




                                   -6-
J-A13042-16

raised by Father in his appeal of that Order. We therefore quash the appeal

at No. 1141 WDA 2015.

      In reference to Father’s appeal of the trial court’s June 11, 2014 Order,

at No. 1140 WDA 2015, Father’s Amended Statement of Matters Complained

of on Appeal raised the following issue: “The trial court erred in awarding

Mother $16,006.13 in counsel fees, and by overturning the Master’s finding

that Father had acted in good faith regarding the children’s medical and

extra-curricular expenses.”   Amended Statement of Matters Complained of

on Appeal, 9/30/15, at 5 (unnumbered).         As this issue was set forth in

Father’s Statement of Issues on Appeal, see Pa.R.A.P. 2116(a), we will

proceed to address it. See Father’s Brief at 11 (at issue number 5).5

      Father points to Master Miller’s finding that Father acted in good faith

and her denial of Mother’s request for counsel fees based on Father’s

contempt, and contends that, in light of these rulings, Master Miller erred by

awarding $10,000 in legal fees to Mother. Id. at 29. Father asserts that

Mother’s “actions in unilaterally filing her 2010 income tax return and

deflecting Father’s good faith requests for information brought on much of


5
  The remaining issues set forth in Father’s Statement of Issues on Appeal
pertain to the issues he raised in his appeal of the trial court’s July 21, 2014
Order denying his Motion for Reconsideration. See Father’s Brief at 11 (at
issue numbers 1-4, 6); see also Statement of Matters Complained of on
Appeal (No. 1141 WDA 2015), 8/18/15, at 2-3 (unnumbered). Because
Father’s appeal at No. 1141 WDA 2015 has been quashed, we need not
address these issues. However, even if we were to address these issues, we
would have concluded that they lack merit for the reasons set forth by the
trial court in its Opinion. See Trial Court Opinion, 11/2/15, at 4-8, 9.

                                  -7-
J-A13042-16

the counsel fees for which she claimed.”     Id. at 29.   Father claims that it

was unreasonable for Mother to spend $13,857.50 in legal fees to recover

$13,176.71 in reimbursements.       Id.   Father points to the admission of

Mother’s counsel that “all of the charges for ‘economic’ matters were

included in the same counsel fee bill and not at all segregated[,]” and argues

that “it is very likely that much of the $13,857.50 claimed actually overlaps

with other putative charges not directly related to the modification petition

alone, which formed only a small part of the October 7 and 8, 2013

proceedings.”   Id. at 30.    Father further contends that “[s]ustaining the

below award of counsel fees to Mother will only serve to perpetuate the

endless cycle of litigation[,]” noting that he has “had to defend 37 trips to

[m]otions [c]ourt, 20 days of trial, hearings and depositions, [] spent

countless tens of thousands of dollars on discovery matters[,] has survived

six state, local and federal tax audits, [has] been completely wiped out of

liquid assets and cannot afford further litigiousness by Mother.” Id.6

      This issue was not raised in Father’s Amended Statement of Matters

Complained of on Appeal at No. 1140 WDA 2015. In that Statement, Father


6
    We find Father’s arguments regarding Mother’s “litigiousness” to be
disingenuous, given that these appeals constitute Father’s fifth and sixth
appeals in his equitable distribution and custody proceedings with Mother.
See Trial Court Opinion, 11/2/15, at 2; see also id. at 9 (wherein the trial
court noted Father’s “litigation strategy” to “contemptuously refuse[] to
reimburse Mother the actual and legitimate expenses she incurred on their
children’s behalf[,] and that this refusal resulted in the continuing protracted
litigation and Mother’s [counsel] fees.”).



                                  -8-
J-A13042-16

challenged only the trial court’s award of $16,006.13 in counsel fees to

Mother, based on the trial court’s determination that Father had acted in

contempt.     Amended Statement of Matters Complained of on Appeal,

9/30/15, at 5 (unnumbered). Notably, Father’s argument on appeal pertains

solely to Master Miller’s separate award to Mother of $10,000 in counsel fees

based on Master Miller’s determination that Father’s net income of $35,399

per month was substantially greater than Mother’s earning capacity of

$3,401 per month, and, consequently, that Mother was at an economic

disadvantage.    See Report and Recommendation, 11/15/13, at 6, 7.

Because Father did not preserve this issue for our review by raising it in his

Amended Statement of Matters Complained of on Appeal, it is waived.7 See

Pa.R.A.P. 1925(b)(4)(vii) (providing that issues not raised in a concise

statement of errors complained of on appeal are waived); see also Korman

Commercial Prop., Inc. v. Furniture.com, LLC, 81 A.3d 97, 102-03

(finding waiver where an issue was not included in the concise statement of

errors complained of on appeal).

      Order entered on June 11, 2014 (at No. 1140 WDA 2015) is affirmed;

Father’s appeal of the July 21, 2014 Order (at No. 1141 WDA 2015) is

quashed.


7
  As noted above, Father’s initial Statement of Matters Complained of on
Appeal at No. 1140 WDA 2015 inexplicably raised a claim of error relating to
the parties’ custody proceedings, and did not raise any claim of error related
to the equitable distribution or support matters addressed in the June 11,
2014 Order at issue in this appeal.

                                   -9-
J-A13042-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/24/2016




                          - 10 -